748 N.W.2d 518 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Amir Aziz SHAHIDEH, Defendant-Appellee.
Docket No. 135495. COA No. 267961.
Supreme Court of Michigan.
May 2, 2008.
On order of the Court, the application for leave to appeal the October 25, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (a) whether MCL 768.20a governs a request by an incarcerated defendant for an independent psychiatric evaluation to determine whether an insanity defense may be available where no notice of intention to assert an insanity defense has been filed; (b) if the statute governs, whether the subsections of MCL 768.20a are to be construed seriatim, such that an independent psychiatric evaluation may not be requested under subsection (3) without first complying with subsections (1) and (2); and, (c) if the statute does not apply, whether the defendant's constitutional rights were violated by the trial court's decision to deny access to the defendant for an independent psychiatric evaluation while he was in jail.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.